Citation Nr: 1223802	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  04-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for fibromyalgia syndrome (originally claimed as a disability of multiple joints and headaches), secondary to head trauma.  

2.  Entitlement to service connection for an acquired psychiatric disorder, secondary to head trauma.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Chicago, Illinois.  In January 2003, the RO determined that new and material evidence had been received to reopen claims for service connection for a neck condition, and a right upper extremity condition, and denied both of the claims on the merits.  In August 2003, the RO denied claims for service connection for headaches, bilateral carpal tunnel syndrome, and anxiety and depression. In September 2004, the RO denied claims for service connection for fibromyalgia, and arthritis of the lumbosacral spine.  

In April 2004, and August 2007, the Veteran was afforded personal hearings at the RO before the undersigned Veterans Law Judge sitting at Chicago, Illinois.  Copies of the hearing transcripts are of record. 

In a November 2009 decision, the Board reopened the previously denied claims for service connection for cervical spine and right shoulder/arm disabilities, and denied the de novo claims on the merits.  The Board also denied the Veteran's claims for service connection headaches, anxiety and depression, lumbar spine disability, fibromyalgia and bilateral carpal tunnel syndrome, each to include as a residual of head trauma.  The Veteran appealed the Board's November 2009 decision to the United States Court of Appeals For Veterans Claims (Court).  The Veteran, however, did not appeal the Board's denial of entitlement to service connection for bilateral carpal tunnel syndrome.  In a December 2010 Order, the Court vacated the Board's November 2009 decision.  

In a November 2011 written argument to VA, the Veteran's attorney maintained that given the nature of her symptoms, an "umbrella" designation of fibromyalgia better captured her intent with respect to her claims.  Given the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection for cervical spine disability, right arm/shoulder disability, headaches, and lumbar spine disability as entitlement to service connection for fibromyalgia syndrome.  The issue of entitlement to service connection for anxiety and depression has been recharacterized as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonable be encompassed by the claimant's descriptions of the claim, reported symptoms and the other information of record). 

In March 2012, the Board sought an independent medical examination (IME) to resolve the conflicting medical opinions of record.  In April 2012, D. M., M. D., Ph. D. provided the requested opinion.  A copy of the April 2012 opinion has been associated with the claims files. 


FINDINGS OF FACT

1.  The Veteran's chronic multiple joint disabilities (i.e., cervical spine, right arm/shoulder, and low back disabilities) and headaches have been diagnosed as fibromyalgia syndrome.

2.  The evidence of record is at least in equipoise as to whether the Veteran's fibromyalgia syndrome is the result of an in-service head injury.  

3.  The evidence of record is at least in equipoise as to whether the Veteran's acquired psychiatric disability, variously diagnosed as depression, anxiety and panic disorder, is the result of an in-service head injury. 




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, fibromyalgia syndrome was incurred during military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Resolving all reasonable doubt in favor of the Veteran, an acquired psychiatric disorder was incurred during military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

In light of the Board's decision to award service connection for fibromyalgia syndrome and an acquired psychiatric disorder in the decision below, a discussion as to whether VA's duties to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran. 

II.  Laws and Regulations 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2011).  

Service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 49  (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Merits Analysis

The Veteran seeks service connection for fibromyalgia syndrome and an acquired psychiatric disorder.  She contends that these disabilities are the result of an in-service head injury.  The Board finds that evidence of record indicates that it is at least as likely as not that the Veteran's fibromyalgia syndrome and acquired psychiatric disorder, variously diagnosed as depression, anxiety and panic disorder, are the result of an in-service head injury.  38 C.F.R. §§ 3.102, 3.303 (2011).

The Veteran's service treatment records (STRs) include a March 1979 service entrance examination report.  At service entrance, there were no complaints or clinical findings of a cervical spine disorder, a lumbar spine disorder, a right shoulder disorder, fibromyalgia, or a psychiatric disorder of any kind.  Although the Veteran did report headaches, her neurologic processes were found to be normal.  On March 19, 1982, the Veteran sustained a head and neck injury, when she was struck by a falling light fixture.  X-rays revealed straightening of the cervical spine probably due to a muscle spasm.  Otherwise, they were reportedly normal.  During a consultation with the Neurology Service, the Veteran complained of headaches; mild, right-sided neck pain; tingling and numbness in the right upper extremity; possible weakness; right shoulder pain; some tingling sensation in the right trunk and right lower extremity; dizziness when walking; and decreased sensation in the right face.  A physical examination revealed right suprascapular tenderness, but was otherwise normal.  The impression was status-post head and neck injury and a possible mild concussion.  The examiner stated that the non-physiologic examination suggested some associated anxiety.  The Veteran was prescribed medication, a soft collar and physical therapy.  

During an initial physical therapy session, the Veteran demonstrated a muscle spasm and increased tenderness to palpation in the right upper trapezius.  She also had increased tenderness to palpation along the right scapula.  Thereafter, the Veteran underwent 6 physical therapy sessions consisting of electrical stimulation and moist heat to the back and neck.  Following the physical therapy, the Veteran stated that she felt better.  In December 1982, the Veteran was treated for a two (2) to three (3) month history of tight right shoulder muscles.  The impression was muscle spasm.

At her July 1983 service separation examination, the examiner stated that the Veteran's right shoulder muscle spasms were due to her head injury.  The examiner noted that the residuals of her head injury were "resolving."  Otherwise, there were no complaints or clinical findings of the residuals of the Veteran's head injury.  On examination, her head, face, neck, scalp, upper extremities, lower extremities, spine, and neurologic and psychiatric processes were found to be normal. 

The voluminous post-service VA and private treatment and examination reports reflect that from July 1990 to March 1991, the Veteran was treated at the Janet Wattles Mental Health Center for a psychiatric disorder, variously diagnosed as adjustment disorder with depressed mood and major depression.  From April to October 1991, the Veteran was treated at the Rockford Memorial Hospital for neck pain and numbness in the right face and arm.  The diagnosis was Bell's Palsy.  

From July 2001 to July 2002, the Veteran received extensive treatment from VA.  The various findings included a mild to moderate diffuse annular bulge at C4-C5 ((July 2001 magnetic resonance imaging scan (MRI)); a normal MRI of the brain (July 2001); a neurologic consultation showing a long history of posttraumatic right neck and head pain, myofascial in origin with possible right cervical sensory radiculopathy and related headaches (September 2001); a neurologic consultation showing cervicalgia and right arm and hand paresis (January 2002); a neurologic consultation showing mechanical neck pain versus minimal torticolis versus cervical root irritation; and panic disorder (July 2002).

During a December 2002 VA examination of her spine, the Veteran complained of right neck and upper extremity pain and right lower extremity pain.  On examination, the examiner found no objective findings to substantiate the Veteran's subjective complaints and concluded that the Veteran's complaints were not related to her in-service head injury.  X-rays of the cervical spine revealed mild degenerative changes, primarily at C4-C5.  

From January 2003 to October 2007, the Veteran continued to be treated by VA for various physical and psychiatric disorders.  Following a March 2003 neurologic consultation, the examiner stated that the Veteran's shoulder and neck condition was stable.  The examiner further stated that the Veteran's findings were not consistent with neuropathy, radiculopathy or plexopathy.  Rather, she reported that the positional nature of the Veteran's shoulder pain suggested a pain that was musculoskeletal in nature.  In May 2003, a VA physician noted the presence of reflex sympathetic dystrophy.  In February 2004, following a consultation with the VA Rheumatology Service, the consultant concluded that the Veteran had myofascial pain syndrome.  The consultant stated that the Veteran had disrupted sleep which supported a diagnosis of fibromyalgia and that a history of traumatic events (the in-service trauma and abusive relationships) could be seen in association with the Veteran's symptoms.  In May 2005, following another consultation with the VA Rheumatology Service, the relevant diagnoses were fibromyalgia and a Vitamin D deficiency.  In regard to the Veteran's head trauma in service, the consultant stated that previous physical or psychiatric trauma were statistically at an increased risk for fibromyalgia.  In April 2007, a VA physician opined that despite the vague suggestion in the medical literature that fibromyalgia may be caused by trauma, there had been no definitive study linking fibromyalgia to head trauma.  Therefore, the VA physician concluded that it was less likely than not that the Veteran's fibromyalgia was the result of head trauma in service.  

In October 2007, following an examination of the Veteran and a review of her medical records, J. O., D.O., opined that there was a highly probable relationship between the Veteran's neck pain, fibromyalgia, and arthritis due to her injury in service.

In July 2008, VA examined the Veteran to determine the nature and etiology of her complaints of diffuse pain.  Following the examination, the examiner found that the Veteran had degenerative joint disease of the cervical and lumbar spines, fibromyalgia, right shoulder strain, and headaches.  The examiner opined that those disorders were unrelated to service.  Following a July 2008 VA psychiatric examination, the examiner found that the Veteran had panic disorder and major depressive disorder unrelated to her injury in service.

In November 2011, the Veteran was examined by P. C., M.D.  Following an examination of the Veteran, a review of her medical records, and a review of the medical literature, Dr. C. concluded that it was at least as likely as not that the Veteran had post-concussion syndrome related to her head injury in service.  Dr. C. found the post-concussion syndrome to be manifested by chronic neck, back, and shoulder pain; fibromyalgia; and anxiety and depression.  

In view of the ostensibly conflicting VA and private opinions of record addressing the etiology of the Veteran's multiple joint disabilities, headaches and acquired psychiatric disability, the Board sought an independent medical examiner's opinion in March 2012.  In April 2012, an opinion was provided by D. M., MD, PhD, Associate Professor of Medicine, Section of Rheumatology, University of Wisconsin-Madison, School of Medicine and Public Health.  Dr. D. M. opined that the Veteran had a chronic identifiable myofacial pain syndrome that involved her neck and shoulder with chronic pain and associated headaches, as well as a history of depression and panic disorder.  Dr. D. M. concluded that the Veteran's complaints of widespread pain, as well as her multiple somatic complaints (e.g., headaches, fatigue, tingling, numbness, migraines, confusion, and muscle cramps) and "'multiple severely tender point (fibromyalgia points)"' noted in mid-May 2005, supported a diagnosis of fibromyalgia syndrome.  Dr. D. M. concluded that there was a "high likelihood, greater than 50/50" that the Veteran's fibromyalgia syndrome was a result of her in-service head injury.  Dr. D. M. noted that chronic headaches were often a feature of fibromyalgia.  Dr. D. M. also found the Veteran to have diagnoses of depression, anxiety and panic disorder, which he determined were separate from the diagnosis of fibromyalgia syndrome.  

In reaching his conclusion, Dr. D. M. explained that it was not uncommon for neck injuries, more often after motor vehicle accidents, to contribute to long-term chronic pain syndromes that, eventually, were diagnosed as fibromyalgia.  With respect to the Veteran, Dr. D. M. indicated that although she initially felt better after her physical therapy sessions, her pain did not totally resolve, and it slowly worsened over the years.  Dr. D. M. also pointed to the Veteran's July 1983 service separation examination report, whereupon it was noted that she had continued to have shoulder pain and '"ENT problems, leg cramps, and head injury."' Dr. D. M. related that it would have been unusual for the examination to have revealed any structural abnormalities.  Dr. D. M. also indicated that while the finding of mild degenerative joint disease of the cervical spine on the Veteran's x-rays and MRI was common, myofascial pain syndromes, such as fibromyalgia, were characterized by central pain sensitization.  Thus, normally non-painful stimuli, such as from mild degenerative joint disease, might be perceived as highly painful.  With respect to the Veteran's documented marital discord with a divorce during military service and history of abusive relationships, Dr. D. M. considered this history to be only a moderate contribution to her current diagnoses of depression, anxiety and panic attacks.  Dr. D. M. related that while [medical] literature supported the observation that a history of abuse could contribute to a risk for fibromyalgia, there were many patients with fibromyalgia who did not have a history of abuse.  Overall, Dr. D. M. determined that there was a "clear progression of dysfunction" dating from the Veteran's in-service head injury to her diagnoses of fibromyalgia, depression, anxiety and panic disorder. 

Accordingly, Dr. D. M.'s opinion supports the Veteran's claim for service connection for fibromyalgia syndrome and an acquired psychiatric disability, variously diagnosed as depression, anxiety and panic disorder, as a result of the documented in-service head injury.  Dr. D. M.'s opinion was rendered after a review of the claims files, to include the Veteran's service treatment records, VA medical opinions, and post-service VA and private treatment records and medical literature.  The opinion is also consistent with the evidence of record and a rationale in support of the opinion was provided.  Thus, the Board finds Dr. D. M.'s opinion to be highly probative as to the question of etiology with respect to the Veteran's fibromyalgia syndrome and acquired psychiatric disorder.  Thus, for the foregoing reasons and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for fibromyalgia syndrome and an acquired psychiatric disorder are warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for fibromyalgia syndrome is granted.

Service connection for an acquired psychiatric disorder, variously diagnosed as a depression, anxiety and panic disorder, is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


